 

Exhibit 10.34

 



PURCHASE AND SALE AGREEMENT

OF LIBERTY WORKING INTEREST

 

 

Richfield Oil & Gas Company, a Nevada corporation as (“Richfield” or “Buyer”),
MacKov Investments Limited (“Seller”) (collectively Richfield and Seller shall
be referred to as “Parties”) are entering into this Agreement (the “Agreement”).
The Parties agree to the following terms:

 

WHEREAS Seller desires to sell a 1.00% Carried Working Interest (“CWI”) and
2.25% Working Interest (“WI”) BPO and 1.75% WI APO in the Liberty #1 Well and
3.25% WI BPO and 2.75% WI APO in the Liberty Prospect located in Juab County,
Utah;

 

WHEREAS Richfield desires to purchase the CWI and WI from Seller in Liberty #1
Well and Prospect as described above;

 

NOW THEREFORE in consideration of the mutual covenants, conditions, and
considerations provided below, Richfield and Seller agree as follows:

 

1.             The Properties. Seller hereby assigns and conveys to Richfield
all of Seller’s ownership in Liberty consisting of a 1.00% CWI, 2.25% WI BPO and
1.75% WI APO in the Liberty #1 Well and 3.25% WI BPO and 2.75% WI APO in the
Liberty Prospect located in T12S, R1E, Section 34, SLB&M, Juab County, Utah.

 

2.              Purchase Price. Richfield shall pay to Seller for the purchase
of all of Seller’s CWI and WI in Liberty #1 Well and Prospect the sum of
$242,000. The sum payable shall be paid by the issuance of 96,800 shares of
Richfield common stock, valued at $2.50 per share.

 

3.              Effective Date. The conveyance by Seller shall be effective as
of 7:00 a.m. local time, where the Properties are located, on October 1, 2012
(the “Effective Date”). There is currently no production from the Properties.

 

4.              Taxes. Seller shall be responsible for all taxes relating to his
WI in the Properties prior to the Effective Date.

 

5.             Further Assurances, Intent. Seller agrees to execute and deliver
to Buyer all instruments, conveyances, and other documents and to do such other
acts not inconsistent with this Agreement as may be necessary or advisable to
carry out Seller’s intent.

 

6.             Parties in Interest. This Agreement shall inure to the benefit of
and be binding upon Seller and Richfield and their respective successors and
assigns. However, no assignment by any party shall relieve any party of any
duties or obligations under this Agreement unless such relief is granted in
writing by the other party.

 

7.              Complete Agreement. This Agreement constitutes the complete
agreement between the parties regarding the purchase and sale of the Properties.
Where applicable, all of the terms of this Agreement shall survive the closing
of this Agreement.

 

Richfield Oil & Gas Company

 



/s/ Michael A. Cederstrom   Dated:  November 30, 2012 Michael A. Cederstrom,
General Counsel      

  

MacKov Investments Limited

 



/s/ Glenn G. MacNeil   Dated:  November 30, 2012 Glenn MacNeil, President      

 



Page 1 of 1

